

Exhibit 10.2
Execution Version






SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of June 26, 2017 by and among Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and Timothy Springer, Ph.D. (the “Investor”).
Recitals
A.The Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and/or Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act; and


B.The Investor wishes to purchase from the Company, and the Company wishes to
sell and issue to the Investor, upon the terms and subject to the conditions
stated in this Agreement, (i) shares (the “Shares”) of the Company’s Common
Stock, par value $0.0001 per share (the “Common Stock”) and (ii) warrants in the
form attached hereto as Exhibit A to purchase Common Stock (each, a “Common
Warrant” and collectively, the “Common Warrants”).


C.Contemporaneously with the sale of the Shares and Common Warrants, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights in respect
of the Shares and Common Warrant Shares (as defined below) under the 1933 Act,
and the rules and regulations promulgated thereunder, and applicable state
securities laws.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.




--------------------------------------------------------------------------------




“Closing Securities” means the Shares and the Common Warrants.
“Common Warrants” has the meaning set forth in the Recitals.
“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Disclosure Schedules” has the meaning set forth in Section 4.
“Environmental Laws” has the meaning set forth in Section 4.16.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“FDA” has the meaning set forth in Section 4.27.
“GAAP” has the meaning set forth in Section 4.18.
“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, trade secrets,
licenses, domain names, information and proprietary rights and processes.
“Investor Questionnaire” has the meaning set forth in Section 3.1.
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its Subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents; provided,
however, that in no event shall any of the following occurring after the date
hereof, alone or in combination, be deemed to constitute, or be taken into
account in determining whether a Material Adverse Effect has occurred: (i) any
change in the Company’s stock price or trading volume, or (ii) any effect caused
by the announcement or pendency of the transactions contemplated by the
Transaction Documents, or the identity of any Investor or any of its Affiliates
as the purchaser in connection with the transactions contemplated by this
Agreement or the Registration Rights Agreement.
“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed as an exhibit to the SEC
Filings pursuant to Item 601(b)(10) of Regulation S-K.




2



--------------------------------------------------------------------------------




“NASDAQ” means The NASDAQ Global Market.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Placement Agent” means Stifel, Nicolaus & Company, Incorporated.
“Press Release” has the meaning set forth in Section 9.7.
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“SEC Filings” has the meaning set forth in Section 4.
“Securities” means the Shares, the Common Warrants and the Common Warrant
Shares.
“Selling Stockholder Questionnaire” has the meaning set forth in Section 3.1.
“Shares” has the meaning set forth in the Recitals.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
“Subscription Amount” means, as to the Investor, the aggregate amount to be paid
for the Closing Securities purchased hereunder, which is $6,009,891.25, in U.S.
Dollars and in immediately available funds.
“Subsidiaries” has the meaning set forth in Section 4.1.
“Trading Day” means a day on which NASDAQ is open for trading.
“Transfer Agent” has the meaning set forth in Section 7.5.
“Transaction Documents” means this Agreement, the Common Warrants and the
Registration Rights Agreement.
“1933 Act” has the meaning set forth in the Recitals.
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
2.Purchase and Sale of the Shares and Common Warrants. On the Closing Date, upon
the terms and subject to the conditions set forth herein, the Company will issue
and sell, and the Investor will purchase, for the Subscription Amount (i)
338,791 Shares and (ii) Common Warrants, with an exercise price equal to $17.71
per Common Warrant Share (subject to adjustment as provided therein), to
purchase up to 79,130 Common Warrant Shares.




3



--------------------------------------------------------------------------------






3.Closing.


3.1    The closing of the purchase and sale of the Closing Securities pursuant
to this Agreement (the “Closing”) shall be held no later than 10:00 AM (Eastern
Time) on June 27, 2017 at the offices of Latham & Watkins LLP, 200 Clarendon
Street, Boston, Massachusetts 02116, or on such other date and place as may be
agreed to by the Company and the Investor (the “Closing Date”). At or prior to
the Closing, the Investor shall execute any related agreements or other
documents required to be executed hereunder, dated on or before the Closing
Date, including but not limited to the Investor Questionnaire and the Selling
Stockholder Notice and Questionnaire in the forms attached hereto as Appendix I
and Appendix II (the “Investor Questionnaire” and the “Selling Stockholder
Questionnaire,” respectively).


3.2    On the Closing Date, the Investor shall deliver or cause to be delivered
to the Company the Subscription Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to such Investor by
the Company on or prior to the Closing Date.


3.3    At or before the Closing, the Company shall deliver or cause to be
delivered to the Investor (i) 338,791 Shares, registered in the name of the
Investor, and (ii) a Common Warrant, registered in the name of the Investor, to
purchase up to 79,130 Common Warrant Shares.


4.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”), if any, and
except as otherwise described in the Company’s filings pursuant to the 1934 Act
(collectively, the “SEC Filings”), which qualify these representations and
warranties in their entirety, as of the date hereof:


4.1    Organization, Good Standing and Qualification. The Company is an entity
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own or
lease and use its properties and assets, to execute and deliver the Transaction
Documents, to carry out the provisions of the Transaction Documents, to issue
and sell the Closing Securities and to carry on its business as presently
conducted as described in the SEC Filings. Each of the Company’s Subsidiaries
required to be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an
exhibit to its annual report on Form 10-K filed with the SEC for the year ended
December 31, 2016 (the “Subsidiaries”) is an entity duly incorporated or
otherwise organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the laws of the jurisdiction
of its incorporation or organization, as applicable, and has all requisite power
and authority to carry on its business to own and use its properties. Neither
the Company nor any of its Subsidiaries is in violation or default in any
material respect of any of the provisions of its respective articles of
association, charter, certificate of incorporation, bylaws, limited partnership
agreement or other organizational or constitutive documents. Each of the Company
and its Subsidiaries is duly qualified to do business as a foreign entity and is
in good standing (to the




4



--------------------------------------------------------------------------------




extent such concept exists in the relevant jurisdiction) in each jurisdiction in
which the conduct of its business or its ownership or leasing of property makes
such qualification necessary, except to the extent any failure to so qualify has
not had and would not reasonably be expected to have a Material Adverse Effect.


4.2    Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Closing Securities.
Each of the Transaction Documents has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery by the Investor,
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of indemnification provisions may be limited by applicable
laws.


4.3    Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Closing Securities, Common Warrant Shares and any other shares of Common Stock
being issued by the Company on the date hereof) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company. All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and none of such
shares were issued in violation of any pre-emptive rights and such shares were
issued in compliance in all material respects with applicable state and federal
securities law and any rights of third parties. Except as described on Schedule
4.3, no Person is entitled to pre-emptive or similar statutory or contractual
rights with respect to the issuance by the Company of any securities of the
Company. Except as described on Schedule 4.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the security holders of the Company relating to the securities of the Company
held by them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.






5



--------------------------------------------------------------------------------




4.4    Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investor), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Common Warrants have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued. The Common Warrant Shares have been duly and validly authorized
and reserved for issuance and, upon exercise of the Common Warrants in
accordance with their terms, including the payment of any exercise price
therefor, will be validly issued, fully paid and nonassessable and will be free
and clear of all encumbrances and restrictions (other than those created by the
Investor), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.


4.5    Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Closing Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws and the rules and regulations of
NASDAQ, which the Company undertakes to file within the applicable time periods,
and other than the registration statement required to be filed by the
Registration Rights Agreement.


4.6    Delivery of SEC Filings. True and complete copies of the SEC Filings have
been made available by the Company to the Investor through the Electronic Data
Gathering, Analysis, and Retrieval system (the “EDGAR System”) (other than any
information for which the Company has received confidential treatment from the
SEC).


4.7    No Material Adverse Change. Since March 31, 2017, except as specifically
set forth in a subsequent SEC Filing, there has not been:


(i)any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Quarterly Report on Form 10-Q for the three months ended March
31, 2017, except for changes in the ordinary course of business which have not
had and would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;


(ii)any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;


(iii)any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;






6



--------------------------------------------------------------------------------




(iv)any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;


(v)any satisfaction or discharge of a material lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business;


(vi)any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or termination of or material amendment to any contract of the Company
that the Company is required to file with the SEC pursuant to Item 601(b)(10) of
Regulation S-K;


(vii)any material labor difficulties or, to the Company’s Knowledge, labor union
organizing activities with respect to employees of the Company;


(viii)any material transaction entered into by the Company other than in the
ordinary course of business;


(ix)the loss of the services of any executive officer (as defined in Rule 405
under the 1933 Act) of the Company; or


(x)any other event or condition that, to the Company’s Knowledge, has had or
would reasonably be expected to have a Material Adverse Effect.


4.8    SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under 1933
Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof, for
the one year preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material). At the time of filing
thereof, such SEC Filings complied as to form in all material respects with the
requirements of the 1933 Act or 1934 Act, as applicable, and, as of their
respective dates, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
  
4.9    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Closing Securities in accordance with the provisions thereof will
not (i) conflict with or result in a breach or violation of (a) any of the terms
and provisions of, or constitute a default under, the Company’s Certificate of
Incorporation or Bylaws, both as in effect on the date hereof (true and complete
copies of which have been made available to the Investor through the EDGAR
system), or (b) assuming the accuracy of the representations and warranties in
Section 5, any applicable statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or its Subsidiaries, or any of their assets or properties, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or




7



--------------------------------------------------------------------------------




other adverse claim upon any of the properties or assets of the Company or its
Subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract except, in the case of clauses (i)(b) and (ii) only, for
such conflicts, breaches, violations and defaults as have not and would not
reasonably be expected to have a Material Adverse Effect. This Section does not
relate to matters with respect to tax status, which are the subject of
Section 4.11, employee relations and labor matters, which are the subject of
Section 4.14, intellectual property, which are the subject of Section 4.15, and
environmental laws, which are the subject of Section 4.16.


4.10    Compliance.  The Company is not (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as would not have or
reasonably be expected to result in a Material Adverse Effect.


4.11    Tax Matters. The Company and its Subsidiaries have filed all tax returns
required to have been filed by the Company or its Subsidiaries with all
appropriate governmental agencies and have paid all taxes shown thereon or
otherwise owed by them. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 4.18
below in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company or its Subsidiaries
has not been finally determined, except to the extent of any inadequacy that
would not reasonably be expected to result in a Material Adverse Effect. There
are no material tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries or any of their
respective material assets or property.


4.12    Title to Properties. Except as disclosed in the SEC Filings, the Company
and its Subsidiaries have good and marketable title to all real properties and
all other tangible properties and assets owned by them, in each case free from
liens, encumbrances and defects, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and except as disclosed in the SEC Filings, the Company and its Subsidiaries
hold any leased real or personal property under valid, subsisting and
enforceable leases with which the Company are in compliance and with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
4.13    Certificates, Authorities and Permits. The Company and its Subsidiaries
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them, except where failure to so




8



--------------------------------------------------------------------------------




possess would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect. The Company and its Subsidiaries have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or its Subsidiaries, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.


4.14    Labor Matters.


(a)Neither the Company nor its Subsidiaries are parties to or bound by any
collective bargaining agreements or other agreements with labor organizations.


(b)No labor dispute with the employees of the Company or any of its
Subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the Knowledge of the
Company, is threatened or imminent that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


(c)There are no claims pending against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local law, statute or ordinance barring discrimination of employment.


4.15    Intellectual Property. Except as expressly contemplated by the SEC
Filings, the Company and its Subsidiaries own, possess, license or have other
rights to use, the patents and patent applications, copyrights, trademarks,
service marks, trade names, service names and trade secrets described in the SEC
Filings as necessary or material for use in connection with its business as
currently conducted (collectively, the “Intellectual Property Rights”). There is
no pending or, to the Company’s Knowledge, threatened action, suit, proceeding
or claim by any Person that the Company’s business or the business of its
Subsidiaries as now conducted infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of another. To
the Company’s Knowledge, there is no existing infringement by another Person of
any of the Intellectual Property Rights that would have or would reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of its Intellectual Property Rights, except where failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All material licenses or other material agreements
under which the Company is granted rights to Intellectual Property are, to the
Company’s Knowledge, in full force and effect and, to the Company’s Knowledge,
there is no material default by any other party thereto, except as would not
reasonably be expected to have a Material Adverse Effect. The Company has no
reason to believe that the licensors under such licenses and other agreements do
not have and did not have all requisite power and authority to grant the rights
to the Intellectual Property purported to be granted thereby. The consummation
of the transactions contemplated hereby and by the other Transaction Documents
will not result in the alteration, loss, impairment of or restriction on the




9



--------------------------------------------------------------------------------




Company’s or any of its Subsidiaries’ ownership or right to use any Intellectual
Property that is material to the conduct of the Company’s business as currently
conducted.


4.16    Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Company nor any of its Subsidiaries is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), has released any hazardous substances regulated by Environmental Law on
to any real property that it owns or operates, or has received any written
notice or claim it is liable for any off-site disposal or contamination pursuant
to any Environmental Laws; and to the Company’s Knowledge, there is no pending
or threatened investigation that would reasonably be expected to lead to such a
claim.


4.17    Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its Subsidiaries is or may reasonably be expected to become a party or to
which any property of the Company is or may reasonably be expected to become the
subject that, individually or in the aggregate, if determined adversely to the
Company or its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries, nor, to the
Company’s Knowledge, any director or officer thereof, is or has been the subject
of any action involving a judicially filed claim of violation of or liability
under federal or state securities laws or a judicially filed claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge, there is not
pending, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any of its Subsidiaries under the 1933 Act or
the 1934 Act.


4.18    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the financial position of the Company
as of the dates shown and its results of operations and cash flows for the
periods shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act).


4.19    Insurance Coverage. The Company and each of the Subsidiaries maintain
insurance covering their respective properties, operations, personnel and
businesses as the Company reasonably deems adequate; the Company reasonably
believes such insurance insures




10



--------------------------------------------------------------------------------




against such losses and risks in accordance with customary industry practice to
protect the Company and the Subsidiaries and their respective businesses and
which is commercially reasonably for the current conduct of its business; all
such insurance is fully in force on the date hereof.


4.20    Compliance with NASDAQ Continued Listing Requirements. The Company is in
compliance with applicable NASDAQ continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from NASDAQ.


4.21    Brokers and Finders. Other than the Placement Agent, no Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any valid right, interest or claim against or upon the Company or, to the
Company’s Knowledge, an Investor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company.


4.22    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any of its Subsidiaries nor any Person acting on its behalf has conducted
any general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Closing
Securities.


4.23    No Integrated Offering. Neither the Company nor any of its Subsidiaries
nor any Person acting on its behalf has, directly or indirectly, made any offers
or sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Closing
Securities under the 1933 Act.


4.24    Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any of the current or former directors,
officers, employees, agents or other Persons acting on behalf of the Company or
its Subsidiaries, has on behalf of the Company or its Subsidiaries: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company; or (e) made
any unlawful rebate, payoff, influence payment, kickback, bribe or other
unlawful payment of any nature or (f) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended.


4.25    Internal Controls. The Company has established disclosure controls and
procedures (as defined in Rules 13a-15(c) and 15d-15(e) of the 1934 Act) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to




11



--------------------------------------------------------------------------------




the Company and required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is made known to the certifying officers by
others within the Company. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date . Since the end of the Company’s
most recent audited fiscal year, to the Company’s Knowledge, there have been no
significant deficiencies or material weakness detected in the Company’s internal
control over financial reporting (whether or not remediated) and no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is not aware of any change in its
internal controls over financial reporting that has occurred during its most
recent fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company maintains a standard system of accounting established and administered
in accordance with GAAP and the applicable requirements of the 1934 Act.


4.26    Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


4.27    Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s Knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with the
protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or any
foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, contained in the SEC Filings are
accurate and complete in all material respects; the Company is not aware of any
other studies, tests or preclinical and clinical trials, the results of which
call into question the results described in the SEC Filings; and the Company has
not received any notices or correspondence from the FDA, any foreign, state or
local governmental body exercising comparable authority or any Institutional
Review Board requiring the termination, suspension, material modification or
clinical hold of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company.


4.28    Manipulation of Price.  The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.






12



--------------------------------------------------------------------------------




4.29    Bad Actor Disqualification. None of the Company, any predecessor or
affiliated issuer of the Company nor, to the Company’s Knowledge, any director
or executive officer of the Company or any promoter connected with the Company
in any capacity, is subject to any of the “bad actor” disqualifications within
the meaning of Rule 506(d) under the 1933 Act, except for a disqualification
event covered by Rule 506(d)(2) or (d)(3).


4.30    [Reserved].


5.Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company that:


5.1    [Reserved].


5.2    Authorization. The execution, delivery and performance by the Investor of
the Transaction Documents to which the Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of the Investor, enforceable against
the Investor in accordance with their respective terms, except: (i) as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


5.3    Purchase Entirely for Own Account. The Securities to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to the Investor’s right at
all times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by Investor to hold the
Shares for any period of time. The Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require him to be so registered.


5.4    Investment Experience. The Investor acknowledges that he can bear the
economic risk and complete loss of his investment in the Securities and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.5    Disclosure of Information. The Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by him and to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the offering of the
Securities, and has conducted and completed his own independent due diligence.
The Investor acknowledges receipt of copies of the SEC Filings. Based on the
information the Investor has deemed appropriate, and without reliance upon any




13



--------------------------------------------------------------------------------




Placement Agent, he has independently made his own analysis and decision to
enter into the Transaction Documents. The Investor is relying exclusively on his
own sources of information, investment analysis and due diligence (including
professional advice he deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, limit or otherwise affect the Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.


5.6    Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


5.7    Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:


“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended. These securities are subject to transfer and other
restrictions set forth in a SECURITIES Purchase Agreement, dated June 26, 2017,
copies of which are on file with the Company.”
If required by the authorities of any state in connection with the issuance of
sale of the Securities, the legend required by such state authority.
5.8    Accredited Investor. At the time such Investor was offered the Closing
Securities, he was and, as of the date hereof, the Investor is an “accredited
investor” within the meaning of Rule 501 under the 1933 Act and has executed and
delivered to the Company its Investor Questionnaire, which the Investor
represents and warrants is true, correct and complete. The investor is a
sophisticated investor with sufficient knowledge, sophistication and experience
in business, including transactions involving private placements in public
equity, to properly evaluate the risks and merits of his purchase of the
Securities. The Investor has determined based on his own independent review and
such professional advice as he deems appropriate that his purchase of the
Securities and participation in the transactions contemplated by the Transaction
Documents (i) are fully consistent with his financial needs, objectives and
condition,




14



--------------------------------------------------------------------------------




(ii) comply and are fully consistent with all investment policies, guidelines
and other restrictions applicable to the Investor, (iii) have been duly
authorized and approved by all necessary action, (iv) do not and will not
violate or constitute a default under any law, rule, regulation, agreement or
other obligation by which the Investor is bound and (v) are a fit, proper and
suitable investment for the Investor, notwithstanding the substantial risks
inherent in investing in or holding the Securities.


5.9    Placement Agent. The Investor hereby acknowledges and agrees that he has
independently evaluated the merits of its decision to purchase the Securities,
and that (a) the Placement Agent is acting solely as placement agent in
connection with the execution, delivery and performance of the Transaction
Documents and is not acting as an underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for the Investor, the Company or
any other person or entity in connection with the execution, delivery and
performance of the Transaction Documents, (b) the Placement Agent has not made
and will not make any representation or warranty, whether express or implied, of
any kind or character and has not provided any advice or recommendation in
connection with the execution, delivery and performance of the Transaction
Documents, (c) the Placement Agent will not have any responsibility with respect
to (i) any representations, warranties or agreements made by any person or
entity under or in connection with the execution, delivery and performance of
the Transaction Documents, or the execution, legality, validity or
enforceability (with respect to any person) thereof, or (ii) the business,
affairs, financial condition, operations, properties or prospects of, or any
other matter concerning the Company and (d) Investor hereby waives any claims
that it otherwise might assert against the Placement Agent in respect of the
transactions contemplated by the Transaction Documents.


5.10    No General Solicitation. The Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.


5.11    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investor.


5.12    Short Sales and Confidentiality Prior to the Date Hereof.  Other than
consummating the transactions contemplated hereunder, the Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Investor was first contacted by the Company, the Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof.  Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the




15



--------------------------------------------------------------------------------




Shares covered by this Agreement. The Investor has maintained the
confidentiality of all disclosures made to him in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.


5.13    No Government Recommendation or Approval. The Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.


5.14    No Intent to Effect a Change of Control; Ownership. The Investor has no
present intent to effect a “change of control” of the Company as such term is
understood under the rules promulgated pursuant to Section 13(d) of the 1934 Act
and under the rules of NASDAQ. Except as set forth in his Selling Stockholder
Questionnaire, as of the date hereof, neither the Investor nor any of his
Affiliates is the owner of record or the beneficial owner of shares of Common
Stock or securities convertible into or exchangeable for Common Stock.


5.15    No Conflicts. The execution, delivery and performance by the Investor of
the Transaction Documents and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Investor, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Investor to perform its
obligations hereunder.


5.16    No Rule 506 Disqualifying Activities. The Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.


5.17    Residency. The Investor is a resident of the Commonwealth of
Massachusetts.


6.Conditions to Closing.


6.1    Conditions to the Investor’s Obligations. The obligation of the Investor
to purchase Closing Securities at the Closing is subject to the fulfillment to
the Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor (as to itself only):




16



--------------------------------------------------------------------------------




(a)The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects as of the date hereof and on
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.
 
(b)The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Closing Securities and the consummation of the other transactions
contemplated by the Transaction Documents, including the waiver of any
applicable registration rights that could affect the rights of the Investor
under the Registration Rights Agreement, all of which shall be in full force and
effect.


(c)The Company shall have executed and delivered the Registration Rights
Agreement.


(d)The Company shall have filed with NASDAQ a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Common Warrant Shares, a
copy of which shall have been provided to the Investor.


(e)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)The Investor shall have received an opinion from Latham & Watkins LLP, the
Company’s counsel, dated as of the Closing Date, in a customary form reasonably
acceptable to the Investor.


(g)No stop order or suspension of trading shall have been imposed by NASDAQ, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.


6.2    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Closing Securities at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:


(a)    The representations and warranties made by the Investor in Section 5
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investor
shall have performed in all material respects all




17



--------------------------------------------------------------------------------




obligations and covenants herein required to be performed by him on or prior to
the Closing Date.


(b)    The Investor shall have executed and delivered the Registration Rights
Agreement, an Investor Questionnaire and a Selling Stockholder Questionnaire.


(c)    The Investor shall have paid in full his Subscription Amount to the
Company.


6.3    Termination of Obligations to Effect Closing; Effects.


(a)    The obligations of the Company, on the one hand, and the Investor, on the
other hand, to effect the Closing shall terminate as follows:


(i)Upon the mutual written consent of the Company and Investor;


(ii)By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or


(iii)By the Investor if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
(b)    Nothing in this Section 6.3 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.


7.Covenants and Agreements of the Company.


7.1    Information. From the date hereof until the Closing, the Company will
make reasonably available to the Investor’s representatives, consultants and
their respective counsels for inspection, such information and documents as the
Investor reasonably requests, and will make available at reasonable times and to
a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company; provided, however, that in no event shall
the Company be required to disclose material nonpublic information to the
Investor, or to advisors to or representatives of the Investor.


7.2    NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on NASDAQ and, in
accordance,




18



--------------------------------------------------------------------------------




therewith, will use commercially reasonable efforts to comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of such market or exchange, as applicable.


7.3    Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.4    Form D. The Company agrees to timely file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof,
promptly upon request of an Investor.


7.5    Removal of Legends. In connection with any sale or disposition of the
Shares by the Investor pursuant to Rule 144 or pursuant to any other exemption
under the 1933 Act such that the purchaser acquires freely tradable shares and
upon compliance by the Investor with the requirements of this Agreement, if
requested by the Investor, the Company shall cause the transfer agent for the
Common Stock (the “Transfer Agent”) to timely remove any restrictive legends
related to the book entry account holding such Shares and make a new, unlegended
entry for such book entry Shares sold or disposed of without restrictive
legends, provided that the Company has received customary representations and
other documentation reasonably acceptable to the Company in connection
therewith. Subject to receipt by the Company of customary representations and
other documentation reasonably acceptable to the Company in connection
therewith, upon the earlier of such time as the Shares (i) have been sold or
transferred pursuant to an effective registration statement, (ii) such time as
the Shares have been sold pursuant to Rule 144, or (iii) are eligible for resale
under Rule 144(b)(1) or any successor provision, the Company shall (A) deliver
to the Transfer Agent irrevocable instructions that the Transfer Agent shall
make a new, unlegended entry for such book entry Shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. The Company shall be responsible for the fees of its Transfer Agent and all
DTC fees associated with such issuance.


7.6    [Reserved].


7.7    Short Sales and Confidentiality After the Date Hereof. The Investor
covenants that neither he nor any Affiliates acting on his behalf or pursuant to
any understanding with him will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. The Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, the Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). The Investor understands and acknowledges that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with




19



--------------------------------------------------------------------------------




securities included in such registration statement would be a violation of
Section 5 of the 1933 Act, as set forth in Item 239.10 of the 1933 Act Rules
Compliance and Disclosure Interpretations compiled by the Office of Chief
Counsel, Division of Corporation Finance.


7.8    Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.


8.Survival and Indemnification.


8.1    Survival. The representations, warranties, covenants, and agreements
contained in this Agreement shall survive the Closing for a period of three
hundred sixty five (365) days after the date hereof and thereafter shall have no
further force and effect.


8.2    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor (the “Investor Indemnified Party”), against any losses,
claims, damages, liabilities or expenses, joint or several, to which such
Investor Indemnified Party may become subject under the 1933 Act, the 1934 Act,
or any other federal or state statutory law or regulation (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based in whole or in part on the inaccuracy in the representations and
warranties of the Company contained in this Agreement or the failure of the
Company to perform its obligations hereunder, and will reimburse each Investor
Indemnified Party for legal and other expenses reasonably incurred as such
expenses are reasonably incurred by such Investor Indemnified Party in
connection with investigating, defending, settling, compromising or paying such
loss, claim, damage, liability, expense or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon (i) the
failure of such Investor Indemnified Party to comply with the covenants and
agreements contained herein, or (ii) the inaccuracy of any representations made
by such Investor Indemnified Party herein.


8.3    Indemnification by Investor. The Investor shall indemnify and hold
harmless the Company, its directors, officers, and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the directors, officers, partners, members
or employees of such controlling Persons (each, a “Company Indemnified Party”),
against any losses, claims, damages, liabilities or expenses to which Company
Indemnified Party may become subject, under the 1933 Act, the 1934 Act, or any
other federal or state statutory law or regulation (including in settlement of
any litigation, if such settlement is effected with the written consent of such
Investor) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure by the Investor to comply with the covenants




20



--------------------------------------------------------------------------------




and agreements contained herein or (ii) the inaccuracy of any representation
made by the Investor herein, in each case to the extent, and will reimburse each
Company Indemnified Party for any legal and other expense reasonably incurred,
as such expenses are reasonably incurred by such Company Indemnified Party in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action, provided, however, that
the foregoing indemnity shall not apply to any damages which resulted from a
breach of any of the Company’s representations, warranties, covenants or
agreements contained in this Agreement or other Transaction Documents. No
Investor shall be liable for the indemnification obligations of any other
Investor and no investor’s liability shall exceed their Subscription Amount.


8.4    Indemnification Procedure. Promptly after any Investor Indemnified Party
or Company Indemnified Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third Person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (a)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (b) if (i) the Indemnifying Party has
failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other




21



--------------------------------------------------------------------------------




expenses related to such participation to be reimbursed by the Indemnifying
Party as incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified Party.


9.Miscellaneous.


9.1    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investor, as
applicable; provided, however, that the Investor may assign its rights and
delegate his duties hereunder in whole or in part to an Affiliate without the
prior written consent of the Company, provided such assignee agrees in writing
to be bound by the provisions hereof that apply to Investor. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Without limiting the generality
of the foregoing, in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Securities” shall be deemed to refer to the securities
received by the Investor in connection with such transaction. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective permitted successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


9.2    Counterparts; Faxes; E-mail. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.


9.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.4    Notices. All notices and other communications under this Agreement must
be in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):






22



--------------------------------------------------------------------------------




If to the Company:


Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: General Counsel


With a copy (which will not constitute notice) to:
Latham & Watkins LLP
200 Clarendon Street
Boston, MA 02116
Facsimile: (617) 948-6001
Attention: Peter N. Handrinos


If to the Investors:
to the addresses set forth on the signature pages hereto.
9.5    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and the Investor
has relied on the advice of its own respective counsel.


9.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, the Investor and (ii) following the Closing, each holder of any
Securities purchased under this Agreement at the time outstanding, and in each
case, each future holder of all such Securities and the Company.


9.7    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investor without the prior written consent of the Company (in the case of
a release or announcement by the Investor) or the Investor (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investor, as the case may
be, shall allow the Investor or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 9:00 A.M. (New York City
time) on the Trading Day immediately following the date of this Agreement, the
Company shall issue a press release disclosing all material terms of
transactions contemplated by this Agreement (the “Press Release”). No later than
5:30 p.m. (New York City time) on the fourth Business Day following the date of
this Agreement, the Company will file a




23



--------------------------------------------------------------------------------




Current Report on Form 8-K (the “8-K”) attaching the press release described in
the foregoing sentence as well as copies of the Transaction Documents. The
parties acknowledge that from and after the filing of the 8-K, the Investor
shall not be in possession of any material, nonpublic information received from
the Company or any of its respective officers, directors, employees or agents,
regarding the transactions contemplated by the Transaction Agreements


9.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.


9.9    Entire Agreement. This Agreement, including the signature pages, Exhibits
and the Disclosure Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.


9.10    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof (other than Sections 5-1401 and 5-1402 of the General Obligations Law).
Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.




24



--------------------------------------------------------------------------------




Waived Disqualifying Events - Investor Notice Required
On December 6, 2016, a final judgment (“Judgment”) was entered against the
Placement Agent by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the SEC in 2011 involving violations of several antifraud provisions of the
federal securities laws in connection with the sale of synthetic collateralized
debt obligations (“CDOs”) to five Wisconsin school districts in 2006.
As a result of the Order:
•the Placement Agent is required to cease and desist from committing or causing
any violations and any future violations of Section 17(a)(2) and 17(a)(3) of the
1933 Act; and
•the Placement Agent and David Noack, a former employee, are jointly liable to
pay disgorgement and prejudgment interest of $2.44 million. The Placement Agent
was also required to pay a civil penalty of $22.5 million. The Judgment also
required the Placement Agent to distribute $12.5 million of the ordered
disgorgement and civil penalty to the school districts involved in this matter.
Simultaneously with the entry of the Judgment, the SEC issued an order granting
the Placement Agent waivers from the application of the disqualification
provisions of Rule 506(d)(1)(iv) of Regulation D and Rule 262(b)(2) of
Regulation A under the 1933 Act (the “Waivers”). The Waivers were granted, based
in part, upon a representation by the Placement Agent that it would furnish (or
cause to be furnished) a description of the Final Judgment to each purchaser in
a Rule 506 offering that would otherwise be subject to disqualification as a
result of the Final Judgment a reasonable time prior to sale.
Copies of the Judgment and Waivers are available on the SEC’s website:
•Judgment: www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.
•1933 Act Waivers: www.sec.gov/rules/other/2016/33-10263.pdf
•1933 Act Waiver Request:
https://www.sec.gov/divisions/corpfin/cf-noaction/2016/stifel-nicolaus-120616-506d.pdf


[remainder of page intentionally left blank]






25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
COMPANY:
SELECTA BIOSCIENCES, INC.
 
By:
 /s/ David Abraham
 
 
Name: David Abraham
 
 
Title: General Counsel, CCO, C.S.







[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------






INVESTOR:
 
 
 
By:
/s/ Timothy A. Springer
 
 
 
Name: Timothy Springer, Ph.D.
 
Investor Information
 
Contact Person:
Timothy Springer, Ph.D.


Address:
[***]
City:
[***]
State:
[***]
Zip Code:
[***]
Telephone:
[***]
Facsimile:
[***]
Email:
[***]
Tax ID # or Social Security #:
[***]
Name in which Shares should be issued:
TIMOTHY A. SPRINGER









[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







EXHIBIT A


Form of Warrant






--------------------------------------------------------------------------------




FORM OF COMMON STOCK WARRANT




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
            TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT       
Warrant No. CS-01
Number of Shares: 79,130
 
(subject to adjustment)
Date of Issuance: [•], 20171
 
Original Issue Date (as defined in subsection 2(a)): [•], 20172
 

Selecta Biosciences, Inc.
Common Stock Purchase Warrant
(Void after [•], 2022)3 
Selecta Biosciences, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that Timothy A. Springer, Ph.D., or his registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time on or after the date of issuance and on or before 5:00 p.m. (New
York City time) on [•], 20224 shares of Common Stock, $0.0001 par value per
share, of the Company (“Common Stock”), at a purchase price of $17.71 per share.
The shares purchasable upon exercise of this Warrant, and the purchase price per
share, each as adjusted from time to time pursuant to the provisions of this
Warrant, are hereinafter referred to as the “Warrant Shares” and the “Purchase
Price,” respectively.
1.    Exercise.
(a)    Exercise for Cash. The Registered Holder may, at his option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time,
by surrendering this Warrant, with the purchase form appended hereto as
Exhibit I duly executed by or on behalf of the Registered Holder, at the
principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full, in lawful money of the
United States, of the Purchase Price payable in respect of the number of Warrant
Shares purchased upon such exercise.
(b)    Cashless Exercise. If at the time of exercise hereof there is no
effective registration statement covering the resale of the Warrant Shares
underlying this Warrant, the Registered Holder may also elect to exercise this
Warrant, in whole or in part, on a cashless basis, by surrendering this Warrant,
with the purchase form appended hereto as Exhibit I duly executed by or on
behalf of the Registered Holder, at the principal office of the Company, or at
such other office or agency as the Company may designate, by canceling a portion
of this Warrant in payment of the Purchase Price payable in respect of the
number of Warrant Shares purchased upon such exercise. In the event of an
exercise pursuant to this subsection 1(b), the
 
 
 
 
 

1 To be dated the “Closing Date” under the Securities Purchase Agreement
2 To be dated the “Closing Date” under the Securities Purchase Agreement
3 To be dated five years from the “Closing Date” under the Securities Purchase
Agreement
4 To be dated five years from the “Closing Date” under the Securities Purchase
Agreement




--------------------------------------------------------------------------------




number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:
[(A-B)*(X)]
(A)

Where:
A =
 
the VWAP on the Trading Day immediately preceding the date of such election;
 
 
B =
 
the Purchase Price then in effect; and
 
 
X =
 
the number of Warrant Shares for which this Warrant is being exercised (which
shall include both the number of Warrant Shares issued to the Registered Holder
and the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Purchase Price).

The “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (i) if the Common Stock is then listed on the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the New York Stock Exchange (such market, the “Trading Market”), the daily
volume-weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market as reported by Bloomberg Financial L.P.
(based on a “Trading Day” from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern
Time); (ii) the volume-weighted average price of the Common Stock for such date
(or the nearest preceding date) on the OTC Bulletin Board; (iii) if the Common
Stock is not then listed on a Trading Market or quoted on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iv) in all other cases, the fair
market value of a share of Common Stock as determined by a good faith
determination of the Company’s Board of Directors.
(c)    Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in subsection
1(a) or 1(b) above (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(d) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.
(d)    Issuance Upon Exercise. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within 10 days thereafter, the
Company, at its expense, will cause to be issued in the name of, and delivered
to, the Registered Holder, or as the Registered Holder (upon payment by the
Registered Holder of any applicable transfer taxes) may direct:




--------------------------------------------------------------------------------




(i)    a certificate or certificates for the number of full Warrant Shares to
which the Registered Holder shall be entitled upon such exercise transmitted by
the transfer agent of the Company to the Registered Holder in electronic book
entry form to the account of such Registered Holder or, upon request of the
Registered Holder, by physical delivery to the address specified by the
Registered Holder, plus, in lieu of any fractional share to which the Registered
Holder would otherwise be entitled, cash in an amount determined pursuant to
Section 3 hereof; and
(ii)    in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).
2.    Adjustments.
(a)    Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(or, if this Warrant was issued upon partial exercise of, or in replacement of,
another warrant of like tenor, then the date on which such original warrant was
first issued) (either such date being referred to as the “Original Issue Date”)
effect a subdivision of the outstanding Common Stock, the Purchase Price then in
effect immediately before that subdivision shall be proportionately decreased.
If the Company shall at any time or from time to time after the Original Issue
Date combine the outstanding shares of Common Stock, the Purchase Price then in
effect immediately before the combination shall be proportionately increased.
Any adjustment under this paragraph shall become effective at the close of
business on the date the subdivision or combination becomes effective.
(b)    Adjustment for Certain Dividends and Distributions. In the event the
Company at any time, or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:
(1)    the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and
(2)    the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable




--------------------------------------------------------------------------------




in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.
(c)    Adjustment in Number of Warrant Shares. When any adjustment is required
to be made in the Purchase Price pursuant to subsections 2(a) or 2(b), the
number of Warrant Shares purchasable upon the exercise of this Warrant shall be
changed to the number determined by dividing (i) an amount equal to the number
of shares issuable upon the exercise of this Warrant immediately prior to such
adjustment, multiplied by the Purchase Price in effect immediately prior to such
adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment.
(d)    Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.
(e)    Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (other than a transaction covered by subsections 2(a),
2(b) or 2(d)) (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization. In any
such case, appropriate adjustment (as determined in good faith by the Board)
shall be made in the application of the provisions set forth herein with respect
to the rights and interests thereafter of the Registered Holder, to the end that
the provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.
(f)    Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall,




--------------------------------------------------------------------------------




as promptly as reasonably practicable but in any event not later than 10 days
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Registered Holder a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property for which this Warrant shall be exercisable and the Purchase
Price). The Company shall, as promptly as reasonably practicable after the
written request at any time of the Registered Holder (but in any event not later
than 10 days thereafter), furnish or cause to be furnished to the Registered
Holder a certificate setting forth (i) the Purchase Price then in effect and
(ii) the number of shares of Common Stock and the amount, if any, of other
securities, cash or property which then would be received upon the exercise of
this Warrant. 
(g)    All calculations under this Section 2 shall be made to the nearest cent
or the nearest 1/100th of a share, as the case may be.
3.    Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the VWAP used in connection with
the calculation set forth in subsection 1(b) above upon the applicable exercise.
4.    Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:
(a)    Investment. He is acquiring the Warrant, and (if and when he exercises
this Warrant) he will acquire the Warrant Shares, for his own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Registered Holder has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof.
(b)    Accredited Investor. The Registered Holder is an "accredited investor" as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the “Act”).
(c)    Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as he has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that he is capable of evaluating the risks and merits of his investment
in the Company.
5.    Transfers, etc.
(a)    This Warrant and the Warrant Shares shall not be sold or transferred
unless either (i) they first shall have been registered under the Act, or
(ii) the Company first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that such sale or
transfer is exempt from the registration requirements of the Act.
(b)    The Registered Holder acknowledges and agrees that the Warrant Shares
shall be subject to the restrictive legend requirements set forth in that
certain Securities Purchase Agreement, dated June 26, 2017, between the Company
and Timothy A. Springer, Ph.D.




--------------------------------------------------------------------------------




(c)    The Company will maintain a register containing the name and address of
the Registered Holder of this Warrant. The Registered Holder may change his
address as shown on the warrant register by written notice to the Company
requesting such change.
(d)    Subject to the provisions of Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit II hereto)
at the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).
6.    Notices of Record Date, etc. In the event:
(a)    the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or
(b)    of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or
(c)    of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 3 days prior to
the record date or effective date for the event specified in such notice, and
the Registered Holder shall keep any such notice confidential.
7.    Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.
8.    Exchange or Replacement of Warrants.




--------------------------------------------------------------------------------




(a)    Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 5 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.
(b)    Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
9.    Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
(i) two business days after being sent by certified or registered mail, return
receipt requested, postage prepaid, or (ii) one business day after being sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery.
10.    No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
11.    Amendment or Waiver. Any term of this Warrant may be amended or waived
only by an instrument in writing signed by the party against which enforcement
of the change or waiver is sought. No waivers of any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.




--------------------------------------------------------------------------------




12.    Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
13.    Governing Law. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Massachusetts without
regard to the choice of law principles thereof that would result in the
application of the laws of any other jurisdiction.
14.    Facsimile Signatures. This Warrant may be executed by facsimile
signature.




--------------------------------------------------------------------------------




EXECUTED as of the Date of Issuance indicated above.


SELECTA BIOSCIENCES, INC.


By:________________________________
Title:_______________________________




--------------------------------------------------------------------------------




EXHIBIT I
PURCHASE FORM
To:
 
 
Dated:
 
 
 
 
 
 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby elects to purchase (check applicable box):
¨    ____ shares of the Common Stock of Selecta Biosciences, Inc. covered by
such Warrant; or
¨    the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in subsection 1(b).


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):
¨
$______ in lawful money of the United States; and/or

¨
only if as of the date of this purchase form no effective registration statement
covering the resale of the Warrant Shares underlying this Warrant is on file
with the SEC, the cancellation of such number of Warrant Shares as is necessary,
in accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).



Signature:    ______________________
Address:    _______________________
_______________________






--------------------------------------------------------------------------------




EXHIBIT II
ASSIGNMENT FORM
FOR VALUE RECEIVED, ________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No. ____) with respect to the number of shares of Common Stock of
Selecta Biosciences, Inc. covered thereby set forth below, unto:
Name of Assignee
Address
No. of Shares
 
 
 
 
 
 
 
 
 
 
 
 

Dated:_____________________Signature:________________________________
Signature Guaranteed:
By: _______________________
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad‑15
under the Securities Exchange Act of 1934.






--------------------------------------------------------------------------------







EXHIBIT B


Form of Registration Rights Agreement






--------------------------------------------------------------------------------




FORM OF REGISTRATION RIGHTS AGREEMENT




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June [•], 20171 by and among Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in the: (i) Securities
Purchase Agreement, dated June 26, 2017, by and among the Company and the
Investors identified on Exhibit A attached thereto (the “Investors’ Purchase
Agreement”) and (ii) Securities Purchase Agreement, dated June 26, 2017, between
the Company and Timothy Springer, Ph.D. (the “Springer Purchase Agreement” and,
together with the Investors’ Purchase Agreement, the “Purchase Agreements”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreements unless otherwise defined herein.
The parties hereby agree as follows:
1.    Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Closing Date” has the meaning ascribed to it in the Investors’ Purchase
Agreement and Springer Purchase Agreement, as applicable.
“Common Warrant Shares” has the meaning ascribed to it in the Springer Purchase
Agreement.
“Investors” means the Investors identified in the Purchase Agreements and any
Affiliate or permitted transferee of any such Investor who is a subsequent
holder of Registrable Securities.
“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.
“Registrable Securities” means (i) the Shares and Common Warrant Shares and (ii)
any other shares of Common Stock issued as a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or Common Warrant
Shares; provided, however, that any such Registrable Securities shall cease to
be Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) upon the first to occur of (A) a Registration Statement with
respect to the sale of such Registrable Securities being declared effective by
the SEC under the
 
 
 
 
 

1 To be dated “Closing Date” of applicable Securities Purchase Agreement




--------------------------------------------------------------------------------




1933 Act and such Registrable Securities having been disposed of or transferred
by the holder thereof in accordance with such effective Registration Statement,
(B) such Registrable Securities having been previously sold or transferred in
accordance with Rule 144 (or another exemption from the registration
requirements of the 1933 Act) (C) such securities becoming eligible for resale
without volume or manner-of-sale restrictions and without current public
information requirements pursuant to Rule 144 and (D) the third anniversary of
the Closing Date.
 
“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act.
“Shares” means the shares of Common Stock purchased by the Investors pursuant to
the Purchase Agreements.
2.    Registration.
(a)    Registration Statements.
(i)    Promptly following the Closing Date but no later than twenty (20)
calendar days after the Closing Date (the “Filing Deadline”), the Company shall
prepare and file with the SEC one Registration Statement covering the resale of
all of the Registrable Securities which, for the avoidance of doubt, may also
register the sale of primary securities. Subject to any SEC comments, such
Registration Statement shall include the plan of distribution, substantially in
the form and substance, set forth in Part III of each Investor’s Selling
Stockholder Notice and Questionnaire. Such Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. Upon request, such
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors prior to its filing or other
submission. If a Registration Statement covering the Registrable Securities is
not filed with the SEC on or prior to the fifth Business Day following the
Filing Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1% of the
aggregate amount paid pursuant to the Purchase Agreements by such Investor for
such Registrable Securities then held by such Investor for each 30-day period or
pro rata for any portion thereof following the Filing Deadline for which no
Registration Statement is filed with respect to the Registrable Securities. Such




--------------------------------------------------------------------------------




payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor in cash no later than five
(5) Business Days after the end of each 30-day period (the “Payment Date”).
Interest shall accrue at the rate of 1% per month on any such liquidated damages
payments that shall not be paid by the Payment Date until such amount is paid in
full. Notwithstanding the foregoing, the Company will not be liable for any
liquidated damages under this Section 2(a)(i) with respect to any Common Warrant
Shares prior to their issuance.
(ii)    The Company shall take reasonable best efforts to register the
Registrable Securities on Form S-3 following the date such form is available for
use by the Company, provided that if at such time the Registration Statement is
on Form S-1, the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.
(b)    Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold. Except as provided in
Section 6 hereof, the Company shall not be responsible for legal fees incurred
by holders of Registrable Securities in connection with the performance of its
rights and obligations under the Transaction Documents.
(c)    Effectiveness.
(i)    The Company shall use reasonable best efforts to have the Registration
Statements declared effective as soon as practicable. The Company shall notify
the Investors by facsimile or e-mail as promptly as practicable, and in any
event, within forty-eight (48) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investors with access to
a copy of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. Subject to Section 2(d), if (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to the earlier of (i) ten (10) Business Days after
the SEC informs the Company that no review of such Registration Statement will
be made or that the SEC has no further comments on such Registration Statement
and (ii) the 60th day after the Closing Date (or the 90th day if the SEC reviews
such Registration Statement) (the “Effectiveness Deadline”), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update such
Registration Statement), but excluding any Allowed Delay (as defined below) or,
if the Registration Statement is on Form S-1, for a period of twenty (20) days
following the date on which the Company files a post-effective amendment to
incorporate the Company’s Annual Report on Form 10-K (a “Maintenance Failure”),
then the Company will make pro rata payments to each Investor then holding
Registrable Securities, as liquidated damages and not as a penalty, in an amount
equal to 1% of the aggregate amount paid pursuant to the Purchase Agreements by
such Investor for such Registrable Securities then held by such Investor for
each 30-day period or pro rata for any portion thereof following the date by




--------------------------------------------------------------------------------




which such Registration Statement should have been effective (the “Blackout
Period”). Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid no later than five (5) Business Days after each such
30-day period following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to each Investor in cash. Interest shall accrue at the
rate of 1% per month on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.
Notwithstanding the foregoing, the Company will not be liable for any liquidated
damages under this Section 2(c)(i) with respect to any Common Warrant Shares
prior to their issuance.
(ii)    Notwithstanding anything to the contrary contained herein, the Company
may, upon written notice to any holder of Registrable Securities included in a
Registration Statement, suspend the use of any Registration Statement, including
any Prospectus that forms a part of a Registration Statement, if the Company (X)
determines that it would be required to make disclosure of material information
in the Registration Statement that the Company has a bona fide business purpose
for preserving as confidential, (Y) the Company determines it must amend or
supplement the Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading or (Z) the
Company has experienced or is experiencing some other material non-public event,
including a pending transaction involving the Company, the disclosure of which
at such time, in the good faith judgment of the Company, would adversely affect
the Company; provided, however, in no event shall holders of Registrable
Securities be suspended from selling Registrable Securities pursuant to the
Registration Statement for a period that exceeds 30 consecutive Trading Days or
60 total Trading Days in any 360-day period (any such suspension contemplated by
this Section 2(c)(ii), an “Allowed Delay”). Upon disclosure of such information
or the termination of the condition described above, the Company shall provide
prompt notice to holders whose Registrable Securities are included in the
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated hereby.
(d)    Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act (provided, however, the Company shall
be obligated to use diligent efforts to advocate with the SEC for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09) or requires any Investor to be named as an “underwriter,” the Company
shall (i) promptly notify each holder of Registrable Securities thereof and (ii)
make reasonable best efforts to persuade the SEC that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Investors is an “underwriter.” The Investors shall have the right to select one
legal counsel




--------------------------------------------------------------------------------




designated by the holders of a majority of the Registrable Securities to review
and oversee any registration or matters pursuant to this Section 2(d), including
participation in any meetings or discussions with the SEC regarding the SEC’s
position and to comment on any written submission made to the SEC with respect
thereto. No such written submission with respect to this matter shall be made to
the SEC to which the Investors’ counsel reasonably objects. In the event that,
despite the Company’s reasonable best efforts and compliance with the terms of
this Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor. In
the event of a cutback hereunder, the Company shall give the Investor at least
five (5) Business Days prior written notice along with the calculations as to
such Investor’s allotment. Any cut-back imposed on the Investors pursuant to
this Section 2(d) shall be allocated among the Investors on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Investor as
such Investor shall designate, unless the SEC Restrictions otherwise require or
provide or the Investors otherwise agree. No liquidated damages shall accrue as
to any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
applicable to such Cut Back Shares (such date, the “Restriction Termination
Date”). In furtherance of the foregoing, each Investor shall provide the Company
with prompt written notice of its sale of substantially all of the Registrable
Securities under such Registration Statement such that the Company will be able
to file one or more additional Registration Statements covering the Cut Back
Shares. From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use reasonable best efforts to have such Registration Statement
declared effective within the time periods set forth herein and the liquidated
damages provisions relating thereto) shall again be applicable to such Cut Back
Shares; provided, however, that (i) the Filing Deadline for such Registration
Statement including such Cut Back Shares shall be ten (10) Business Days after
such Restriction Termination Date, and (ii) the date by which the Company is
required to obtain effectiveness with respect to such Cut Back Shares shall be
the 60th day immediately after the Restriction Termination Date (or the 90th day
if the SEC reviews such Registration Statement).
(e)    Other Limitations. Notwithstanding any other provision herein or in the
Purchase Agreements, (i) the Filing Deadline and each Effectiveness Deadline for
a Registration Statement shall be extended and any Maintenance Failure shall be
automatically waived by no action of the Investors, in each case, without
default by or liquidated damages payable by the Company hereunder in the event
that the Company’s failure to make such filing or obtain such effectiveness or a
Maintenance Failure results from the failure of an Investor to timely provide
the Company with information requested by the Company and necessary to complete
a Registration Statement in accordance with the requirements of the 1933 Act (in
which case any such deadline would be extended, and a Maintenance Failure
waived, with respect to all Registrable Securities until such time as the
Investor provides such requested information) and (ii) in no event shall the
aggregate amount of liquidated damages (or interest thereon) paid




--------------------------------------------------------------------------------




hereunder exceed, in the aggregate, 8% of the aggregate purchase price of the
(A) Shares purchased by the Investors under the Investors’ Purchase Agreement or
(B) Closing Securities purchased by Timothy Springer, Ph.D. under the Springer
Purchase Agreement, as applicable.
3.    Company Obligations. The Company will use reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:
(a)    use reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective until such time as there
are no longer Registrable Securities held by the Investors (the “Effectiveness
Period”) and advise the Investors promptly in writing when the Effectiveness
Period has expired;
(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;
(c)    permit, upon request, any counsel designated by the Investors to review
each Registration Statement and all amendments and supplements thereto prior to
their filing with the SEC;
(d)    furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor (it being understood and
agreed that such documents, or access thereto, may be provided electronically);
(e)    use reasonable best efforts to (i) prevent the issuance of any stop order
or other suspension of effectiveness and, (ii) if such order is issued, obtain
the withdrawal of any such order at the earliest possible moment;
(f)    prior to any public offering of Registrable Securities, use reasonable
best efforts to assist or cooperate with the Investors and their counsel in
connection with their registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Investors; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where




--------------------------------------------------------------------------------




it would not otherwise be so subject but for this Section 3(f), or (iii) file a
general consent to service of process in any such jurisdiction;
(g)    use reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on the NASDAQ Global Market (or the
primary securities exchange, interdealer quotation system or other market on
which the Common Stock then listed);
(h)    promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
(i)    otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder;
(j)    with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as
there are no longer Registrable Securities; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the 1934
Act; and (iii) furnish electronically to each Investor upon request, as long as
such Investor owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of or electronic access to the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail such Investor of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration; and
(k)     if requested by an Investor, cooperate with such Investor to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to an effective Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreements and applicable law, of all restrictive legends,




--------------------------------------------------------------------------------




and to enable such certificates to be in such denominations and registered in
such names as any such Investor may request.
4.    Due Diligence Review; Information. If any Investor is required under
applicable securities laws to be described in a Registration Statement as an
“underwriter,” the Company shall, upon reasonable prior notice, make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company)
(collectively, the “Inspectors”), all pertinent financial and other records, and
all other corporate documents and properties of the Company (collectively, the
“Records”) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Inspectors
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration Statement for the sole
purpose of enabling such Investor and its accountants and attorneys to conduct
such due diligence solely for the purpose of establishing a due diligence
defense to underwriter liability under the 1933 Act; provided, however, that
each Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to such Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or the Purchase Agreements. Each
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential. Nothing herein
(or in any other confidentiality agreement between the Company and any Investor)
shall be deemed to limit the Investors’ ability to sell Registrable Securities
in a manner which is otherwise consistent with applicable laws and regulations.
Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.
5.    Obligations of the Investors.
(a)    Each Investor shall execute and deliver a Selling Stockholder
Questionnaire prior to the Closing Date. Each Investor shall additionally
furnish in writing to the Company such other information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably




--------------------------------------------------------------------------------




required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the additional information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in such Registration Statement (the “Registration Information Notice”).
An Investor shall provide such information to the Company no later than two
(2) Business Days following receipt of a Registration Information Notice if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. It is agreed and understood that it shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that (i) such Investor furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities, and (ii) the Investor execute such documents in
connection with such registration as the Company may reasonably request,
including, without limitation, a waiver of its registration rights hereunder to
the extent an Investor elects not to have any of its Registrable Securities
included in a Registration Statement.
(b)    Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
(c)    Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.
(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.
6.    Indemnification.
(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof;
provided, however, that the Company will not be liable in any such case if




--------------------------------------------------------------------------------




and to the extent that any such loss, claim, damage or liability arises out of
or is based upon (i) an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus, (ii) the use by an Investor of an outdated
or defective Prospectus after the Company has notified such Investor in writing
that such Prospectus is outdated or defective or (iii) an Investor’s failure to
send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities.
(b)    Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information regarding such Investor and furnished in writing by such Investor to
the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto. In no event shall the liability
of an Investor be greater than the dollar amount of the proceeds received by
such Investor upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or




--------------------------------------------------------------------------------




conditioned, consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation.
(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.
7.    Miscellaneous.
(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.
(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreements.
(c)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (A) the name and address of such transferee or assignee and
(B) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
shall have been made in accordance with the applicable requirements of each of
the Purchase Agreements and (vi) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Investor, the amount of Registrable Securities transferred or assigned
to such transferee or assignee represents at least $5.0 million of Registrable
Securities (based on the then-current market price of the Common Stock).




--------------------------------------------------------------------------------




(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.
(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
(f)    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.
(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
(j)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.




--------------------------------------------------------------------------------




(k)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof (other than sections 5-1401 and 5-1402 of the General Obligations Law).
Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
(l)    Filing Restrictions. The Company will register the resale of Registrable
Securities representing Cut Back Shares on an effective Registration Statement
prior to or concurrent with registering the resale of its securities by a
selling security holder not holding Registrable Securities; provided, however,
that this Section 7(l) shall not apply to Registrable Securities representing
Cut Back Shares that were excluded from any such Registration Statement on
account of the failure of a holder of such Registrable Securities to comply with
the provisions hereof, including, but not limited to, the requirement of a
holder to provide information required to be included in a Registration
Statement.
(m)    Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor hereunder are several and not joint with the obligations of any
other Investor hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of group or entity, or create a presumption that the Holders are
in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or transactions. Each Investor shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The use of
a single agreement with respect to the obligations of the Company contained was
solely in the control of the Company, not the action or decision of any
Investor, and was done solely for the convenience of the Company and not because
it was required or requested to do so by any Holder. It is expressly understood
and agreed that each provision contained in this Agreement is




--------------------------------------------------------------------------------




between the Company and an Investor, solely, and not between the Company and the
Investors collectively and not between and among Investor.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


COMPANY:
SELECTA BIOSCIENCES, INC.
 
By:
______________________________
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------




INVESTOR:
 
 
By:
 
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------







APPENDIX I


Form of Investor Questionnaire




--------------------------------------------------------------------------------






APPENDIX I


INVESTOR QUESTIONNAIRE


To: Selecta Biosciences, Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share (the “Securities”), of Selecta
Biosciences, Inc., a Delaware corporation (the “Corporation”). The Securities
are being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Securities Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.
PART A. BACKGROUND INFORMATION
Name of Beneficial Owner of the Securities:
Business
Address:______________________________________________________________________
(Number and Street)
City: _________________    State: _____    Zip Code: ___________
Telephone Number: _______________________
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity: _________________________
State of formation: _____________________    Approximate Date of formation:
__________________
Were you formed for the purpose of investing in the securities being offered?
Yes ¨     No ¨


If an individual:
Residence Address:
___________________________________________________________________
(Number and Street)
City: _________________    State: _____    Zip Code: ___________
Telephone Number: _______________________
Age: _________________    Citizenship: _________    Where registered to vote:
_______




--------------------------------------------------------------------------------




Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
Are you a director or executive officer of the Corporation?     Yes ¨        No
¨
Social Security or Taxpayer Identification No.: ________________


PART B. ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.
¨ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

¨ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”);

¨ (3)
An insurance company as defined in Section 2(a)(13) of the Securities Act;

¨ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;

¨ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

¨ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

¨ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

¨ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

¨ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

¨ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

¨ (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive of
the value of that person’s primary residence);





--------------------------------------------------------------------------------




¨ (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

¨ (13)
An executive officer or director of the Corporation;

¨ (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.



PART C. BAD ACTOR QUESTIONNAIRE
1.
During the past ten years, have you been convicted of any felony or misdemeanor
that is related to any securities matter?

Yes ¨ (If yes, please continue to Question 1.a)
No ¨ (If no, please continue to Question 2)
a)
If your answer to Question 1 was “yes”, was the conviction related to: (i) the
purchase or sale of any security; (ii) the making of any false filing with the
Securities and Exchange Commission (the “SEC”); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes ¨ No ¨
2.
Are you subject to any court injunction or restraining order entered during the
past five years that is related to any securities matter?

Yes ¨ (If yes, please continue to Question 2.a)


No ¨ (If no, please continue to Question 3)
a)
If your answer to Question 2 was “yes”, does the court injunction or restraining
order currently restrain or enjoin you from engaging or continuing to engage in
any conduct or practice related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the SEC; or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes ¨ No ¨
3.
Are you subject to any final order 1 of any governmental commission, authority,
agency or officer 2 (2) related to any securities, insurance or banking matter?



 
 
 
 
 

1 
A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

2 
You may limit your response to final orders of: (i) state securities commissions
(or state agencies/officers that perform a similar function); (ii) state
authorities that supervise or examine banks, savings associations or credit
unions; (iii) state insurance commissions (or state agencies/officers that
perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.







--------------------------------------------------------------------------------




Yes ¨ (If yes, please continue to Question 3.a)


No ¨ (If no, please continue to Question 4)
a) If your answer to Question 3 was “yes”:
i)
Does the order currently bar you from: (i) associating with an entity regulated
by such commission, authority, agency or officer; (ii) engaging in the business
of securities, insurance or banking; or (iii) engaging in savings association or
credit union activities?

Yes ¨ No ¨
ii)
Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes ¨ No ¨
4.
Are you subject to any SEC disciplinary order? 3(3)

Yes ¨ (If yes, please continue to Question 4.a)


No ¨ (If no, please continue to Question 5)
a)
If your answer to Question 4 was “yes”, does the order currently: (i) suspend or
revoke your registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) place limitations on your activities, functions or
operations; or (iii) bar you from being associated with any particular entity or
class of entities or from participating in the offering of any penny stock?

5.
Are you subject to any SEC cease and desist order entered within the past five
years?

Yes ¨ (If yes, please continue to Question 5.a)


No ¨ (If no, please continue to Question 6)
a)
If your answer to Question 5 was “yes”, does the order currently require you to
cease and desist from committing or causing a violation or future violation of
(i) any knowledge-based anti-fraud provision of the U.S. federal securities laws
4 or (ii) Section 5 of the Securities Act?

Yes ¨ No ¨
6.
Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association?

Yes ¨
(If yes, please describe the basis of any such suspension or expulsion and any
related details in the space provided under Question 10 below) 5



No ¨
(If no, please continue to Question 7)

 
 
 
 
 

3 
You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the “Advisers Act”).

4 
Including (but not limited to) Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of the
Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

5 
In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”





--------------------------------------------------------------------------------






7.
Have you registered a securities offering with the SEC, made an offering under
Regulation A or been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC?

Yes ¨ (If yes, please continue to Question 7.a)


No ¨ (If no, please continue to Question 8)
a) If your answer to Question 7 was “yes”:
i)
During the past five years, was any such registration statement or Regulation A
offering statement the subject of a refusal order, stop order or order
suspending the Regulation A exemption?

Yes ¨ No ¨
ii)
Is any such registration statement or Regulation A offering statement currently
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued?

Yes ¨ No ¨
8.
Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes ¨ No ¨


9.
Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes ¨ No ¨


10.
In the space provided below, describe any facts or circumstances that caused you
to answer “yes” to any Question (indicating the corresponding Question number).
Attach additional pages if necessary.





























--------------------------------------------------------------------------------






A.
FOR EXECUTION BY AN INDIVIDUAL:
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
B.
FOR EXECUTION BY AN ENTITY:
 
 
 
Entity Name:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):
 
 
 
Entity Name:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Entity Name:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date
 
 
 
 







--------------------------------------------------------------------------------





APPENDIX II


Form of Selling Stockholder Questionnaire




--------------------------------------------------------------------------------




APPENDIX II
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


 
Name of Selling Stockholder (please print)

SELECTA BIOSCIENCES, INC.
QUESTIONNAIRE FOR SELLING STOCKHOLDERS
IMPORTANT: IMMEDIATE ATTENTION REQUIRED
This Questionnaire is being furnished to all persons or entities (the
“Investors”) electing to purchase shares of Common Stock (“Common Stock”) of
Selecta Biosciences, Inc. (the “Company”) pursuant to the Securities Purchase
Agreement by and among the Company and the Investors (the “Purchase Agreement”)
to which this Questionnaire is an Appendix. This Questionnaire relates to
certain information required to be disclosed in the registration statement (the
“Registration Statement”) being prepared by the Company for filing with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Registration Rights Agreement entered into by and among the Company and the
Investors (the “Registration Rights Agreement”) in connection with the Purchase
Agreement. The Company must receive a completed Questionnaire from each Investor
in order to include such Investor’s shares of Common Stock in the Registration
Statement.
The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Investors are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.
PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.


Latham & Watkins LLP
200 Clarendon Street, 27th Floor
Boston, MA 02116
Attn: Nicole McNeil
Fax: (617) 948-6001
nicole.mcneil@lw.com


Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Nicole McNeil at (617) 880-4579 or
nicole.mcneil@lw.com.




--------------------------------------------------------------------------------






PART I - STOCK OWNERSHIP
Item 1. Beneficial Ownership.
a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)
Amount Beneficially Owned1    
 
Number of Shares of Common Stock Owned
 
 
 
 
Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:


 
 
 
 
 
Total Shares:
 
 
 
 
 
 
Of such shares:
 
 
 
 
 
 
 
Shares as to which you have sole voting power:
 
 
 
 
 
 
 
Shares as to which you have shared voting power:
 
 
 
 
 
 
 
Shares to which you have sole investment power:
 
 
 
 
 
 
 
Shares to which you have shared investment power:
 
 
 
 
 
 
 
Shares to which you will have a right to acquire before 60 days
after the date you complete this questionnaire
through the exercise of
options, warrants or otherwise:
 
 
 
 
 
 

                
Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?
Answer:
If so, please describe.




--------------------------------------------------------------------------------




b.    Pledged Securities. If any of such securities have been pledged or
otherwise deposited as collateral or are the subject matter of any voting trust
or other similar agreement or of any contract providing for the sale or other
disposition of such securities, please give the details thereof.
Answer:
c.    Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?
Answer:
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.
Name and Address of            Relationship of            Number of Shares
Actual Beneficial Owner            Such Person To You        Beneficially Owned


d.    Shared Voting or Investment Power over Securities. Will any person be
deemed to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?
Answer:
If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.
Name and Address of            Relationship of            Number of Shares
Beneficial Owner                Such Person To You        Beneficially Owned










Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.
Answer:
Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?
Answer:






--------------------------------------------------------------------------------




Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.
Nature of    
Name                        Relationship






Item 5. Broker-Dealer Status. Is the Investor a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?
□ Yes.
□ No.
If so, please answer the remaining questions under this Item 5.
Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.
a.    If the Investor is a registered broker-dealer, please indicate whether the
Investor purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.
Answer:




Note that if the Investor is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Investor as an underwriter in the Registration Statement and
related prospectus.
b.    Is the Investor an affiliate of a registered broker-dealer? For purposes
of this Question, an “affiliate” of a specified person or entity means a person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person or
entity specified.
□ Yes.
□ No.
If so, please answer questions (i)-(iii) below under this Item 5(b).
i.    Please describe the affiliation between the Investor and any registered
broker-dealers:
    
    
ii.    If the Common Stock was received by the Investor other than in the
ordinary course of business, please describe the circumstances:
    




--------------------------------------------------------------------------------




    
iii.    If the Investor, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute     the Common Stock, please describe such agreements or
understandings:
    
    
Note that if the Investor is an affiliate of a broker-dealer and did not receive
its Common Stock in the ordinary course of business or at the time of receipt
had any agreements or understandings, directly or indirectly, to distribute the
securities, the Company must identify the Investor as an underwriter in the
Registration Statement and related prospectus.    
Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).
a.    Is the Investor a natural person?
□ Yes.
□ No.
b.    Is the Investor required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?
□ Yes.
□ No.
c.    Is the Investor an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?
□ Yes.
□ No.
If a subsidiary, please identify the publicly held parent entity:
                                                
d.    If you answered “no” to questions (a), (b) and (c) above, please identify
the controlling person(s) of the Investor (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:
***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***




--------------------------------------------------------------------------------




PART II - CERTAIN TRANSACTIONS
Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none”, please so
state.
Answer:




Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.
Answer:








--------------------------------------------------------------------------------






PART III - PLAN OF DISTRIBUTION


The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:
 
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



•
through brokers, dealers or underwriters that may act solely as agents;

 
•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
•
an exchange distribution in accordance with the rules of the applicable
exchange;

 
•
privately negotiated transactions;

 
•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 
•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
•
a combination of any such methods of disposition; and

 
•
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 or Rule 904 under
the Securities Act of 1933, as amended, or Securities Act, if available, or
Section 4(a)(1) under the Securities Act, rather than under this prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.
 
Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.




--------------------------------------------------------------------------------




 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders may also sell shares
of common stock short after the effective date of the registration statement of
which this prospectus is a part and deliver these securities to close out their
short positions, or loan or pledge the common stock to broker-dealers that in
turn may sell these securities. The selling stockholders may also enter into
option or other transactions after the effective date of the registration
statement of which this prospectus is a part with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.
 
We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
during such time as they may be engaged in a distribution of the shares. The
foregoing may affect the marketability of the common stock.
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.


     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (a) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement,
(b) such time as all of the shares covered by this prospectus have been
previously sold or transferred in accordance with Rule 144 of the Securities
Act, or (c) the date on which the shares of common stock covered by this
prospectus may be sold or transferred by non-affiliates without any volume or
manner-of-sale restrictions and without current public information limitations
pursuant to Rule 144 of the Securities Act.
*    *    *
The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.
 
Agree
 
Disagree
 
 
 
 
(If left blank, response will be deemed to be “Agree”.)



The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Common Stock prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such stock to
be registered under the Registration Statement prior to its effectiveness.




--------------------------------------------------------------------------------




SIGNATURE
The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Common Stock set forth opposite the undersigned’s name in the
Schedule of Investors in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.
Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.
The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.


 
 
 
 
Name of Investor:
 
 
 
 
 
 
 
 
 
 
 
Date:
 
, 2017
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title (if applicable):
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Street
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Street
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
City
State
Zip Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Email Address
 
 







--------------------------------------------------------------------------------






FOOTNOTES
1.
Beneficial Ownership. You are the beneficial owner of a security, as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.
Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.
This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.
2.
Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.
3.
Immediate Family. The members of your “immediate family” are deemed to include
the following: your spouse; your parents; your children; your siblings; your
mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

4.
Transactions. The term “transaction” is to be understood in its broadest sense,
and includes the direct or indirect receipt of anything of value. Please note
that indirect as well as direct material interests in transactions are to be
disclosed. Transactions in which you would have a direct interest would include
your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.





--------------------------------------------------------------------------------




Exhibit 1
Securities Act Sections Compliance and Disclosure Interpretations Section
239.10: “An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”




--------------------------------------------------------------------------------




Exhibit I
CERTIFICATE OF SUBSEQUENT SALE


American Stock Transfer & Trust Company, LLC
RE:
Sale of Shares of Common Stock of Selecta Biosciences, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated _____________, ____ (the
“Prospectus”)

Dear Sir/Madam:
The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended
Selling Stockholder (the beneficial owner):
 
 
 
Record Holder (e.g., if held in name of nominee):
 
 
 
Book Entry Position or Restricted Stock Certificate No.(s):
 
 
 
Number of Shares Sold:
 
 
 
Date of Sale:
 
 
 

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.








--------------------------------------------------------------------------------






    
 
 
 
Very truly yours,
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 

cc:    Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attn: General Counsel




--------------------------------------------------------------------------------




Annex I
In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of Selecta Biosciences, Inc. (the
“Company”) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to the Company and American Stock Transfer & Trust
Company, LLC, that:
1.    In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.
2.    Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.
3.    The undersigned stockholder will only sell the shares of Common Stock
while the Registration Statement is effective, unless another exemption from
registration is available.
4.    The Company and its attorneys may rely on this letter to the same extent
as if it were addressed to them.
5.    The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.
All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in June 2017 among the Company and the Investors.
 
 
 
Very truly yours,
 
 
 
 
 
Dated:
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 









--------------------------------------------------------------------------------




SELECTA BIOSCIENCES, INC.
DISCLOSURE SCHEDULE
to
SECURITIES PURCHASE AGREEMENTS
June 26, 2017


We have acted as special counsel to Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), in connection with the sale by the Company of (i)
2,750,000 shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”), pursuant to that certain Securities Purchase Agreement, dated
as of June 26, 2017 (the “Institutional Purchase Agreement”), by and among the
Company and the investors named therein (the “Institutional Investors”) and (ii)
338,791 shares of Common Stock and a warrant to purchase an aggregate of 79,130
shares of Common Stock, pursuant to that certain Securities Purchase Agreement,
dated as of June 26, 2017 (the “Springer Purchase Agreement,” together with the
Institutional Purchase Agreement, the “Purchase Agreements”), between the
Company and Timothy Springer, Ph.D. (Timothy Springer, Ph.D., together with the
Institutional Investors, the “Investors”).     
This Disclosure Schedule is made and given pursuant to Section 4 of each of the
Purchase Agreements. All capitalized terms used but not defined herein shall
have the meanings as defined in the Institutional Purchase Agreement, unless
otherwise provided. The section numbers below correspond to the section numbers
of the representations and warranties in the Purchase Agreements; provided,
however, that any information disclosed herein under any section number shall be
deemed to be disclosed and incorporated into any other section number under the
Purchase Agreements where such disclosure would be appropriate and such
appropriateness is reasonably apparent from the face of such disclosure. Nothing
in this Disclosure Schedule is intended to broaden the scope of any
representation or warranty contained in the Purchase Agreements or to create any
covenant. Inclusion of any item in this Disclosure Schedule (1) does not
represent a determination that such item is material or establish a standard of
materiality, (2) does not represent a determination that such item did not arise
in the ordinary course of business, (3) does not represent a determination that
the transactions contemplated by the Agreement require the consent of third
parties, and (4) shall not constitute, or be deemed to be, an admission to any
third party concerning such item. This Disclosure Schedule includes brief
descriptions or summaries of certain agreements and instruments, copies of which
are available upon reasonable request. Such descriptions do not purport to be
comprehensive, and are qualified in their entirety by reference to the text of
the documents described, true and complete copies of which have been provided to
the Investors or its counsel.








--------------------------------------------------------------------------------




Subsection 4.3
Capitalization
(a): As of June 26, 2017, the Company’s authorized capital stock consisted of:


     200,000,000 shares of Common Stock; and
 
     10,000,000 shares of preferred stock, par value $0.0001 per share
(“Preferred Stock”).


(b): The shares of capital stock issued and outstanding as of June 26, 2017
consisted of 18,951,384 shares of Common Stock and no shares of Preferred Stock.


(c) : 2,173,249 shares of the Company’s common stock were issuable pursuant to
outstanding awards under the Company’s equity compensation plans as of June 26,
2017. 1,959,360 shares of the Company’s common stock were reserved for future
issuance pursuant to future awards under the Company’s equity compensation plans
as of June 26, 2017. 357,456 shares of the Company’s common stock were reserved
for future issuance pursuant to future awards under the Company’s employee stock
purchase plan as of June 26, 2017.


(d):  As of June 26, 2017, and excluding the warrants to be issued under the
Springer Purchase Agreement, the Company had an aggregate of 97,302 shares of
Common Stock underlying outstanding warrants.


The Company entered into a Stock Purchase Agreement with Spark Therapeutics,
Inc. (the “Spark Agreement”) pursuant to which Spark has purchased shares of
Common Stock, subject to certain closing conditions, for an aggregate purchase
price of $10.0 million in two tranches. Under the terms of the Spark Agreement,
Spark has also agreed to make one additional investment of $5 million in the
Common Stock between October 1, 2017 and November 1, 2017.
Fifth Amended and Restated Investors' Rights Agreement, dated as of August 26,
2015, as amended by Amendment No. 1 to Fifth Amended and Restated Investors’
Rights Agreement, dated as of June 7, 2016, by and between the Registrant and
each of the stockholders party thereto, grants certain resale registration
rights to holders of the Company’s Common Stock.
Pursuant to the Springer Purchase Agreement and related form of Common Stock
Purchase Warrant, the Company will issue shares of Common Stock to Timothy
Springer, Ph.D. as well as a warrant to purchase shares of Common Stock, in each
case, in amounts and prices based on Nasdaq’s the consolidated closing bid price
on June 23, 2017.




